DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-14 and 20-23are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - transferring the plurality of semiconductor layers of the plurality of micro LEDs on the growth substrate onto a target substrate;
removing the growth substrate from the plurality of semiconductor layers of the plurality of micro LEDs transferred onto the target substrate;
wherein forming the definition layer comprises:
forming a sacrificial layer on the growth substrate, the sacrificial layer formed to comprise a plurality of protrusions on the growth substrate;
subsequent to forming the sacrificial layer having the plurality of protrusions on the growth substrate, depositing a precursor material on the growth substrate to form a precursor material layer covering the lateral side of each of the plurality of protrusions; and

The prior art does not teach or render obvious “- - transferring the plurality of semiconductor layers of the plurality of micro LEDs on the growth substrate onto a target substrate;
removing the growth substrate from the plurality of semiconductor layers of the plurality of micro LEDs transferred onto the target substrate;
wherein forming the definition layer further comprises:
forming a sacrificial layer on the growth substrate, the sacrificial layer formed to comprise a plurality of protrusions on the growth substrate;
subsequent to forming the sacrificial layer having the plurality of protrusions on the growth substrate, depositing an insulating material on the growth substrate, the insulating material deposited to cover the lateral side of each of the plurality of protrusions, thereby forming an insulating material layer;
subsequent to forming the insulating material layer, removing the plurality of protrusions of the sacrificial layer;
wherein forming the plurality of semiconductor layers on the growth substrate is performed subsequent to removing the plurality of protrusions of the sacrificial layer.” with combination of other claim limitations in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.